Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           Reasons for Allowance 
2.     The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “a decode executing section configured to generate a first shaped data string based on the decoded data string read from the history buffer, configured to generate a second shaped data string by referring to the first shaped data string before the first shaped data string is written back to the history buffer in response to the read request, and configured to generate a decoded result using the first shaped data string and the second shaped data string, wherein the history buffer, the history buffer read controller, and the decode executing section are provided in the decoder.” in combination with other recited elements in independent claim 1. 
    
3.  LEE (US Patent Application Pub. No: 20190188127A1) teaches a method of reading a raw map slice stored in a nonvolatile memory device in a map read phase in response to the read command, where the raw map slice includes a read physical address corresponding to read logical address. LEE discloses a compressed map slice is generated by compressing the raw map slice and a compression class is stored corresponding to a ratio of a size of the compressed map slice to a size of the raw map slice in a compression class description table. LEE suggests compressed map slice is stored in a buffer memory and data is read corresponding to the read command from the nonvolatile memory device in a data read phase based on the compressed map slice 

4.    Craft et al. (U.S. Patent Application Pub. No: 20040036633 A1), the closest prior art of record, teaches an encoder has a history buffer with storage locations to store target data units. Craft discloses an encoder inputs a target data string and selects a displacement value of a matching string in the buffer that match the data string based on a portion of an additional data. Craft suggests an encoder creates a copy printer related to the string and comprises of the selected displacement value such that the value conveys the additional data portion. However, Craft doesn’t teach “a decode executing section configured to generate a first shaped data string based on the decoded data string read from the history buffer, configured to generate a second shaped data string by referring to the first shaped data string before the first shaped data string is written back to the history buffer in response to the read request, and configured to generate a decoded result using the first shaped data string and the second shaped data string, wherein the history buffer, the history buffer read controller, and the decode executing section are provided in the decoder.”

5.    Independent claim 14 recites limitations similar to those noted above for independent claim 1, is considered allowable for the same reasons noted above for claim 1.

6.    Dependent claims 2-13 and 15-17 recites limitations similar to those noted above for independent claims 1 and 14 are considered allowable for the same reasons noted above for claims 1 and 14.

      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                         Conclusion
                             RELEVANT ART CITED BY THE EXAMINER
        The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
                      References Considered Pertinent but not relied upon
       ASAMI et al. (US Patent Application Pub. No: 20180091170 A1) teaches a memory system includes a nonvolatile memory including a word line and a plurality of memory cells connected to the word line, and a controller configured to transmit to the 
      BHATIA et al. (US Patent Application Pub. No: 20190286522 A1) a low density parity check (LDPC) decoding device includes a data generator for generating information with a first precision; a data converter for converting the information into a message with a second precision greater than the first precision; and a decoding processor for performing a low density parity check (LDPC) decoding using the message to generate decoded data. 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106.  The examiner can normally be reached on Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181